Citation Nr: 0626704	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern







INTRODUCTION

The veteran had active service from March 1946 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs regional Office (RO) in Waco, Texas.


FINDING OF FACT

Tinnitus is not currently diagnosed, was not present during 
the veteran's active military service and is not otherwise 
shown to be related to the veteran's military service or to 
any incident during service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the veteran in January 2006, 
following the initial denial of the veteran's claim in June 
2002.  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication.  
This de minimis notice defect has resulted in no prejudicial 
harm to the veteran.  There is no indication that any aspect 
of the VCAA compliant language that may have been issued 
post-adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claims  All 
evidence received was considered by the RO in the March 2006 
supplemental statement of the case (SSOC), which addressed 
the claim on the merits.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Appellant has not been prejudiced by a failure of VA 
in its duty to assist, and that any violation of the duty to 
assist could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has otherwise fulfilled its duty to notify the veteran in 
this case.  In the 2006 VCAA letter, VA informed the veteran 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
advised the veteran to submit any relevant evidence in his 
possession.  

In terms of notification regarding the degree of disability 
and effective date, required elements identified in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
specific notice was sent in March 2006.  However, any timing 
defect thereof does not prejudice the veteran, since any such 
downstream issue is rendered moot based upon the denial 
below.  The veteran replied to the VCAA letter in April 2006 
indicating he had no more evidence to submit.  Thus, the 
veteran is not prejudiced by the Board's consideration of the 
pending issue.

Accordingly, the Board finds that the March 2006 letter 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession. 

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining service medical 
records and VA treatment records identified by the veteran.  
Additionally the veteran was afforded audiology VA 
examination in April 2002 to determine the etiology of the 
claimed disability.

As such, the Board finds that VA has fulfilled its duty to 
notify and assist the veteran. 

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The courts have interpreted the law and regulations as 
meaning that service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The veteran asserts that he has tinnitus as a result of 
exposure to excessive noise while working as an aircraft 
mechanic without hearing protection.  He has reported 
tinnitus related to aircraft exposure for many years.  The 
Board notes these complaints in a 1995 VA examination report 
as well as in current VA treatment records dated into 2006.  
However the most probative evidence indicates that the 
veteran does not have tinnitus, and complaints of tinnitus 
were not noted during service.  Additionally, no physician 
has diagnosed the veteran with tinnitus and linked such a 
disability to active service, or any service-connected 
disability. 

VA audio examination in 1976 shows no findings or diagnosis 
of tinnitus.  A VA audiology examination report dated in 
August 1995 shows the veteran reported bilateral tinnitus had 
been present since the 1960's when he worked around aircraft 
noise.  At that time he noted the tinnitus was periodic, 
occurring twice per month.  There was no diagnosis of 
tinnitus.  

During the veteran's April 2001 VA audio examination he was 
noted to have had hearing aids fitted in 1998.  During VA 
examination in April 2002, the audiologist clearly stated 
that although the veteran had been experiencing periodic 
ringing in the ears, the occurrences described were 
considered normal and could not be attributed to "true 
tinnitus."  The audiologist further stated, that the 
periodic ringing reported by the veteran is less likely than 
not etiologically related to military service.  The Board 
finds this medical opinion evidence to be competent in 
confirming the veteran's lack of current disability and lack 
of a causal relationship between the veteran's claimed 
disability and service.  The 2002 VA examination report is 
the most persuasive evidence, due to the thorough review of 
the medical records and the reasons and bases provided to 
substantiate the aforementioned findings.  The Board is free 
to favor one medical opinion over another, provided it offers 
an adequate basis for doing so.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Board has considered the veteran's statements and hearing 
testimony, which have been given weight as to his 
observations for symptoms and limitations caused by his 
tinnitus.  However, it does not appear that the veteran is 
medically trained to offer any opinion as to causation or 
render a diagnosis.  See Espiritu v. Derwinksi, 2 Vet. App. 
492, 494-495 (1992) (laypersons may be competent to provide 
an eyewitness account of a veteran's visible symptoms, but 
they are not capable of offering opinions as to medical 
matters).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Thus, in the absence of a current tinnitus diagnosis, the 
veteran's claim must be denied.

As the preponderance of the evidence is against the veteran's 
tinnitus claim, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's tinnitus claim that would give rise to a reasonable 
doubt in favor of the veteran.  Accordingly, the benefit-of-
the-doubt rule is not applicable, and the tinnitus claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


